Citation Nr: 1402850	
Decision Date: 01/23/14    Archive Date: 01/31/14

DOCKET NO.  11-21 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), major depressive disorder (MDD), and depressive disorder, not otherwise specified (NOS).  


REPRESENTATION

Appellant represented by:	Madonna Richardson, Agent


WITNESS AT HEARING ON APPEAL

The Appellant (Veteran)


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel
INTRODUCTION

The Veteran, who is the appellant, had active service from July 1969 to July 1972, which included a tour of duty in the Republic of Vietnam from January 1970 to January 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  The Board has reviewed the Veteran's physical claims file, as well as the electronic files on the "Virtual VA" system and Veterans Benefits Management System (VBMS), to ensure a complete review of the evidence in this case.

In August 2012, the Board remanded the issue on appeal in order to schedule the Veteran for a Board hearing.  In June 2013, the Veteran presented testimony relevant to the appeal before the undersigned Veterans Law Judge (VLJ) at a videoconference Board hearing.  A transcript of the hearing is of record.  In consideration thereof, the Board finds that there was compliance with the prior remand directive.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board also received additional evidence from the Veteran in July 2013, which was accompanied by waiver.  38 C.F.R. §§ 19.9, 20.1304(c) (2012).  Accordingly, the Board will consider the new evidence in the first instance in conjunction with the issue on appeal.        


FINDINGS OF FACT

1.  The Veteran engaged in combat with the enemy during active service.
  
2.  The Veteran does not have a current Axis I psychiatric diagnosis of PTSD.

3.  The Veteran has had recurrent depressive symptoms since service.  

4.  The Veteran's recurrent depressive symptoms have been attributed to a current Axis I psychiatric diagnosis of MDD by a treating VA psychologist.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD have not been met.  38 U.S.C.A. §§ 1110, 1154(b), 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).

2.  Resolving reasonable doubt in the Veteran's favor, MDD was incurred in active military service.  38 U.S.C.A. §§ 1110, 1154(b), 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In the December 2009 notice letter sent prior to the initial denial of the service connection claim, the RO advised the Veteran of what the evidence must show to establish entitlement to service-connected compensation benefits, and described the types of information and evidence that the Veteran needed to submit to substantiate the claim.  The RO also explained what evidence VA would obtain and make reasonable efforts to obtain on the Veteran's behalf in support of the claim.  The RO further informed the Veteran how VA determines the disability rating and effective date once service connection is established.  In consideration of the foregoing, the Board finds that the VCAA notice requirements were fully satisfied prior to the initial denial of the claim, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed. 

Regarding VA's duty to assist in claims development, the record contains all available evidence pertinent to the appeal.  VA has requested records identified throughout the claims process.  The Veteran was given appropriate notice of the responsibility to provide VA with any treatment records pertinent to the appeal, and the record contains sufficient evidence to make a decision on the appeal.  The complete service treatment records are included in the record, and post-service treatment records identified as relevant to the appeal have been obtained or otherwise submitted.  

Pursuant to the August 2012 Board remand directives, the Veteran was provided with a videoconference Board hearing in June 2013 before the undersigned Veterans Law Judge (VLJ).  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 
§ 3.103(c)(2) requires that the VA employee who conducts a hearing (1) fully explain the issues and (2) suggest the submission of evidence that may have been overlooked.  At the Board hearing, the VLJ explained that, in order to be service-connected for PTSD, the Veteran needed evidence of a diagnosis of PTSD in accordance with the DSM-IV psychological manual and, in order to be service connected for MDD, he needed a medical nexus opinion relating the diagnosis to service.  See Board hearing transcript, page 2.  During the course of the hearing, the VLJ posed several questions in order to elicit testimony regarding the in-service stressor events and past and current psychiatric symptoms.  The VLJ also suggested that the Veteran obtain a medical opinion linking his psychiatric disability to service, and held the record open for 60 days after the hearing in order to allow the Veteran the time to obtain the evidence.  A July 2013 medical opinion from his treating neurologist was received.  In consideration of the foregoing, the Board finds that the duties under 38 C.F.R. § 3.103(c)(2) were met.  

Also, the Veteran underwent a VA medical examination in November 2010.  The November 2010 VA medical examiner opined that the Veteran did not meet the DSM-IV criteria for a psychiatric diagnosis of PTSD and provided a medical opinion based on an accurate medical history, consideration of the Veteran's current complaints and treatment, and the findings shown on examination.  In consideration thereof, the Board finds that the VA medical examiner had adequate facts and data regarding the Veteran's psychiatric disability when rendering the medical opinion.  See VAOPGCPREC 20-95 (interpreting that the determination as to whether review of prior medical records is necessary in a particular case depends largely upon the scope of the examination and the nature of the findings and conclusions the examiner is requested to provide, so that in some cases an accurate history by a veteran may be a valid basis for an examination report rather than claims file review); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran).  For these reasons, the Board finds that the November 2010 VA medical examination and medical opinion are adequate, and no further medical examination or medical opinion is needed.   

Neither the Veteran nor the representative has made the RO or the Board aware of any other evidence relevant to the appeal that needs to be obtained.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the appeal.  In view of the foregoing, the Board will proceed with appellate review.  

Service Connection Legal Criteria and Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

The Veteran is currently diagnosed with MDD, which is not a "chronic disease" listed under 38 C.F.R. § 3.309(a).  The weight of the evidence demonstrates that the Veteran does not have a current disability of PTSD, which is also not a "chronic disease" listed under 38 C.F.R. § 3.309(a).  In consideration thereof, the Board finds that the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are not applicable.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

During the course of this appeal, VA amended 38 C.F.R. § 3.304(f), the regulatory provision pertaining to service connection for PTSD.  Prior to the amendment, the record had to show the following in order for a veteran to be awarded service connection for PTSD: (1) a current medical diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a) (i.e., under the criteria of DSM-IV); (2) combat status or credible supporting evidence that the claimed in- service stressor actually occurred; and (3) medical evidence of a causal nexus between diagnosed PTSD and the claimed in- service stressor.  38 C.F.R. § 3.304(f) (in effect prior to July 13, 2010).

However, effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  The amended 38 C.F.R. 3.304(f) adds the following: 

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  

For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

38 C.F.R. § 3.304(f)(3); 75 Fed. Reg. 39,843-852 (July 13, 2010).  The amendment to the regulation is effective, in pertinent part, for all claims pending at the Board on July 13, 2010.

Service Connection Analysis for PTSD

After a review of all the lay and medical evidence of record, the Board finds that the Veteran engaged in combat with the enemy during service.  The Veteran's DD Form 214 reveals that he primarily served as an anti-tank assault man during his period of active service.  Also, service personnel records specifically note that he participated in "combat operations against the insurgent Communist forces in the defense of the Republic of Vietnam" from January 1970 to January 1971.  For these reasons, the Board finds that the Veteran engaged in combat with the enemy during service, and has combat service as contemplated by 38 U.S.C.A. § 1154(b) and 38 C.F.R. 
§ 3.304(d); therefore, those provisions are applicable in this case.  In consideration thereof, the Board finds that the Veteran's reported combat stressor events of performing mine sweeps, firing rocket launchers and flamethrowers, participating in fire fights, and witnessing a fellow soldier killed in a mine blast are consistent with the circumstances, conditions, and hardships of his combat service, and the Veteran's lay report is sufficient to establish the occurrence of the claimed in-service stressor events in this case.  

However, the weight of the evidence is against finding that the Veteran has a current Axis I psychiatric diagnosis of PTSD in accordance with DSM-IV criteria, including such diagnosis due to combat service.  At the November 2010 VA PTSD examination, the VA medical examiner opined that the Veteran did not meet the DSM-IV criteria for a diagnosis of PTSD.  In support of the medical opinion, the VA medical examiner explained that Criterion A was met as evidenced by combat in Vietnam; however, Criterion B through Criterion D were not met because the Veteran did not endorse significant stress related to re-experiencing, avoidance, or arousal.  See DSM-IV, 309.81 Posttraumatic Stress Disorder.  Because the VA medical examiner considered the Veteran's reported stressors, past and current psychiatric symptomatology, diagnoses, and treatment, and performed a thorough mental health evaluation of the Veteran, the November 2010 VA medical opinion is of significant probative value. 

Also, treating VA mental health care providers have considered the Veteran's combat-related stressor events, as well as current and past psychiatric symptoms, but have not diagnosed PTSD on Axis I.  When the Veteran received psychiatric treatment due to concerns about depressive symptoms in February 2010, the treating VA psychologist opined that the Veteran met the criteria for recurrent MDD, not PTSD.  The VA psychologist explained that the Veteran endorsed a number of symptoms of PTSD but did not appear to be endorsing clinically significant distress or impairment related to the symptoms.  The Board notes that this is criteria (i.e., Criterion F) that must be met for a PTSD diagnosis in accordance with the DSM-IV.  The treating VA psychologist then noted that further evaluation was necessary to determine whether a diagnosis of PTSD should be given.  

Subsequent VA psychology outpatient notes continue to show a diagnosis of MDD, recurrent, R/O PTSD, which shows that the treating VA mental health care providers do not have sufficient data on which to render a PTSD diagnosis.  The phrase "rule out" is "typically used to identify an alternative diagnosis that is being actively considered, but for which sufficient data has not yet been obtained."  Alvin E. House, DSM-IV Diagnosis in the Schools 33 (2002).  "Rule out" is "a reminder or instruction to continue seeking the information which would allow a diagnosis to be conclusively identified or eliminated from consideration (for the present)."  Id.  Thus, treating VA mental health care providers have treated the Veteran for psychiatric symptoms for several years but have not diagnosed PTSD, and the February 2010 VA psychology note specifically explains why the Veteran's treating psychologist has not diagnosed PTSD.  For these reasons, the VA mental health care records showing no diagnosis of PTSD are of great probative value.  
    
Although the Veteran submitted a July 2013 treatment record from a treating private neurologist that includes a diagnosis of PTSD secondary to combat in Vietnam, the neurologist's diagnosis and medical opinion are of lesser probative value than the November 2010 VA diagnosis and medical opinion because the Veteran's treating neurologist did not explain why he believed that the psychiatric symptoms reported by the Veteran met the DSM-IV criteria for a diagnosis of PTSD (i.e., he did not explain which DSM-IV criterion for a diagnosis of PTSD were met).  The treating neurologist noted the Veteran's history of trauma of being ambushed while in Vietnam, flashbacks and nightmares of the traumatic incidents approximately two to three times per week, trouble sleeping, anxiety and discomfort in large crowds, and history of depression in the past.  Based on the stressor event and psychiatric symptoms recorded by the treating neurologist, it is reasonable to conclude that the neurologist believed that Criterion A was met based on combat in Vietnam, and that Criterion B was met based on nightmares and flashbacks; however, the neurologist did not explain how Criterion C (for persistent avoidance of stimuli), Criterion D (for persistent symptoms of increased arousal), Criterion E (i.e., duration of the disturbance), or Criterion F (i.e., disturbance causes clinically significant distress or function impairment) were met.  

Moreover, the July 2013 treating neurologist, after noting the PTSD diagnosis, recommended that the Veteran undergo a VA mental health evaluation for PTSD/depression/anxiety.  See Merriam-Webster 's II New College Dictionary 395 (3rd ed. 2005) (defining "evaluate" as to examine carefully or appraise).  The fact that the treating neurologist recommended that the Veteran be "evaluated" for the reported psychiatric symptoms by VA mental health providers indicates that he believed that the appropriate psychiatric diagnosis to account for the Veteran's reported psychiatric symptoms was more appropriately determined by mental health care professionals.  As discussed above, VA mental health care professionals have considered the Veteran's psychiatric symptoms and combat-related stressor events but have not diagnosed PTSD because the Veteran does not meet the DSM-IV symptoms criteria for a PTSD diagnosis.  In consideration thereof, the Board finds that the neurologist's July 2013 diagnosis of PTSD was speculative and based on an inaccurate factual premise (i.e., that the DSM-IV criteria for a PTSD diagnosis are met); therefore, the July 2013 private neurologist's medical opinion is of minimal probative value and is outweighed by the November 2010 VA medical opinion.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based on an inaccurate factual premise is not probative); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that a medical opinion that contains only data and conclusions without any supporting analysis is accorded no weight).

Additionally, although the Veteran's VA primary care notes include references to PTSD (see, e.g., January 2011 VA primary care note), no primary care medical provider has thoroughly evaluated the Veteran for psychiatric symptoms or provided explanation for how the Veteran meets the DSM-IV criteria for a PTSD diagnosis.  As explained above, VA mental health care providers, who have performed thorough psychiatric evaluation of the Veteran, have not diagnosed PTSD.  Also, PTSD screens in February 2007 and November 2012 were negative.   For these reasons, the references to PTSD in VA primary care notes are of minimal probative value and are outweighed by the November 2010 VA medical opinion.  See Reonal, 5 Vet. App. at 461; Stefl, 21 Vet. App. at 124; Nieves-Rodriguez, 
22 Vet. App. at 304.  

The Veteran has frequently attributed the psychiatric symptoms he has experienced to a diagnosis of PTSD.  See, e.g., November 2005 VA medicine-student note (noting the Veteran's concern that he has residual "PTSD" related to Vietnam service).  Although the Veteran, as a lay person, is competent to report any psychiatric symptoms he has experienced, he is not competent to diagnose a psychiatric disability because the diagnosis of PTSD requires medical expertise and falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  The DSM-IV cautions that the "proper use of these criteria requires specialized clinical training that provides both a body of knowledge and clinical skills."  The "purpose of DSM-IV is to provide clear descriptions of diagnostic categories in order to enable clinicians and investigators to diagnose" various mental disorders.  After evaluating the Veteran, VA psychologists and other mental health care providers who have training in psychiatric matters have determined that the Veteran does not meet the DSM-IV criteria for a psychiatric diagnosis of PTSD.  Consequently, the Veteran's purported opinion attributing the current psychiatric symptoms to a PTSD diagnosis is of no probative value and is outweighed by the November 2010 VA medical opinion. 

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  In the absence of evidence of a present disability, there can be no valid claim.  Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  The Court has held that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative; however, where, as here, the overall evidence of record overwhelmingly fails to support a diagnosis of the claimed disability, that holding is of no advantage. 

As the weight of the evidence demonstrates that the Veteran does not have PTSD, the preponderance of the evidence is against the claim for service connection for PTSD, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection Analysis for MDD

After reviewing all the lay and medical evidence of record, the Board finds that the evidence is in equipoise on the question of whether the Veteran has a current Axis I psychiatric diagnosis of depression that is due to active service.  At the Board hearing, the Veteran testified that he had experienced recurrent depressive symptoms since leaving Vietnam.  See June 2013 Board hearing transcript, pages 14-15, 17.  Because VA treatment records show that the Veteran has often told treating medical providers that he had psychiatric symptoms such as depression and/or anxiety related to his Vietnam service, and he first made such statements several years before filing the current service connection claim in November 2009, the Board finds the Veteran's account of having had depressive symptoms since service to be credible.  See, e.g., November 2005 VA medicine-student note (the Veteran told a treating VA medical provider that he was having a lot of stress and anxiety in his life and was concerned that he may be suffering from some residual "PTSD" related to his time in Vietnam); December 2005 VA psychiatric consultation note (the Veteran reported that he had intrusive thoughts about his service in Vietnam, had insomnia, and had been taking Paxil since May 2005 but still had periods of depression and crying spells); see Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  Furthermore, the Veteran's recurrent depressive symptoms were later attributed to an Axis I psychiatric diagnosis of recurrent MDD by a treating VA psychologist.  See, e.g., February 2010 VA psychology outpatient note; see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (lay evidence can be competent to describe symptoms that later support a diagnosis by a medical professional).  

Although the November 2010 VA medical examiner opined that the depression was less likely than not related to military service because the Veteran's depressive symptoms appeared to be related more to events that occurred after Vietnam and impairment did not begin until after his divorce, the medical opinion is of no probative value because it is based on the inaccurate factual premise that the Veteran's psychiatric symptoms and related functional impairment began many years after service.  As explained above, there is credible evidence that the Veteran has experienced recurrent depressive symptoms since service.  In consideration thereof, and resolving reasonable doubt in favor of the Veteran, the criteria for service connection of MDD under 38 C.F.R. § 3.303(d) have been met.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

In granting service connection for MDD, the Board has considered the psychiatric diagnosis of depressive disorder NOS rendered by the November 2010 VA medical examiner; however, according to the DSM-IV, the psychiatric diagnosis of depressive disorder NOS is rendered when a disorder has depressive features that do not meet the criteria for MDD.  See DSM-IV, 311 Depressive Disorder NOS.  Because VA mental health providers have opined that the DSM-IV criteria for a psychiatric diagnosis of MDD are met, the Board finds that no further discussion of 

the psychiatric diagnosis of depressive disorder NOS is necessary.  Any psychiatric symptoms attributed to the psychiatric diagnosis of depressive disorder NOS are encompassed in the grant of service-connected compensation benefits for MDD. 


ORDER

Service connection for PTSD is denied.  

Service connection for MDD is granted.




______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


